Citation Nr: 0113662	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for pes planus.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a chronic lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from February 1962 to August 
1962, and from April 1970 to March 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  Entitlement to service connection for pes planus was 
denied in a May 1972 rating decision; the veteran did not 
submit a notice of disagreement with this decision within one 
year of notice thereof.  

2.  The most recent final decision to address the issue of 
entitlement to service connection for pes planus is dated May 
1999.  

3.  The evidence submitted since May 1999 consists of current 
medical records that do not address the issue of incurrence 
or aggravation of pes planus during service, or consists of 
copies of the same service medical records that were 
considered in previous decisions.  

4.  Entitlement to service connection for a lung disability 
was denied in a May 1999 rating decision; the veteran did not 
submit a notice of disagreement with this decision within one 
year of notice thereof.  

5.  The evidence submitted since May 1999 consists of current 
medical records that do not address the issue of incurrence 
or aggravation of a lung disability during service, or 
consists of copies of the same service medical records that 
were considered in previous decisions.  


CONCLUSIONS OF LAW

1.  The May 1972 rating decision that denied the veteran 
entitlement to service connection for pes planus is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000).

2.  The veteran has not submitted new and material evidence 
to reopen his claim for entitlement to service connection for 
pes planus.  38 U.S.C.A. §§ 1110, 1131, 1151, 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.303(c), 3.306 (2000). 

3.  The May 1999 rating decision that denied the veteran 
entitlement to service connection for a lung disability is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) 
(2000).

4.  The veteran has not submitted new and material evidence 
to reopen his claim for entitlement to service connection for 
a lung disability.  38 U.S.C.A. §§ 1110, 1131, 1151, 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.303(c), 3.306 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  The veteran was notified 
following the February 2000 rating decision which declined to 
reopen his claim for service connection for a lung disability 
and following the August 2000 rating decision which declined 
to reopen his claim for service connection for pes planus 
that new and material evidence was required to reopen these 
previously denied claims.  The August 2000 letter included an 
attachment that explains what the VA considers to be new and 
material evidence.  Statements of the case were provided to 
the veteran in August 2000 and November 2000, which fully 
explained the bases for the denials of his claims.  A 
supplemental statement of the case pertaining to the pes 
planus issue was also provided to the veteran in January 
2001, which contains a very detailed explanation of the basis 
for refusal to reopen that particular claim.  The Board 
concludes that the discussions of the letters, the statements 
of the case, and the supplemental statement of the case sent 
to the veteran informed him of the evidence required to 
reopen his claims, and that the VA's notification 
requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  As noted above, the RO has 
explained to the veteran on more than one occasion just what 
constitutes new and material evidence.  All additional 
evidence identified by the veteran that was not previously 
submitted has been obtained by the RO.  This includes VA 
outpatient treatment records from the medical center in 
Birmingham, Alabama.  Therefore, the Board must conclude that 
the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

Pes Planus

The veteran contends that he has submitted new and material 
evidence to reopen his claims for entitlement to service 
connection for pes planus.  He notes that he was treated for 
pes planus during active service, and argues that this 
disability is not congenital, but first developed during 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.306.  Congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  However, 
service connection for a congenital disability may be awarded 
if the disability is aggravated during active service.  
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).

The record indicates that entitlement to service connection 
for pes planus was denied in a May 1972 rating decision.  The 
veteran was notified of this decision and provided with his 
appellate rights in June 1972, but did not submit a notice of 
disagreement within one year thereof.  Therefore, the June 
1972 decision is final, and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence considered by the May 1972 rating decision 
consisted of the veteran's service medical records for both 
periods of active service.  The first period of active 
service was noted to be negative for any indication of pes 
planus.  The decision stated that the service medical records 
for the second period of active service show that pes planus 
was demonstrated on examination, and that the veteran was 
issued arch supports.  The medical impression was that the 
veteran had pre-existing pes planus, congenital.  The 
separation examination again demonstrated second degree pes 
planus.  Based on this evidence, the May 1972 rating decision 
concluded that the veteran's pre-existing second degree pes 
planus was not aggravated by service.  Therefore, entitlement 
to service connection was denied. 

The United States Court of Veterans Appeals (Court) has 
stated that for the purpose of determining whether or not new 
and material evidence has been presented to reopen a claim, 
the evidence for consideration is that which has been 
presented or secured since the last time the claim was 
finally disallowed on any basis, and not only since the last 
time it was disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

The veteran has attempted to reopen his claim for entitlement 
to service connection for pes planus on several previous 
occasions.  His claims were denied in rating decisions dated 
August 1974, March 1979, June 1989, and August 1989.  He 
appealed the June 1989 rating decision to the Board.  In an 
October 1990 decision, the Board determined that the 
additional evidence submitted by the veteran was not 
material, in that it did not contain medical evidence 
pertaining to the treatment of the veteran's pes planus 
during service.  The veteran's request to reopen the claim 
for entitlement to service connection for pes planus was most 
recently denied in a May 1999 rating decision.  This decision 
stated that the evidence submitted by the veteran was not new 
and material, in that it did not show the veteran's pes 
planus was aggravated during service.  The veteran did not 
submit a notice of disagreement with this decision within one 
year of notice thereof, and it is therefore final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  Therefore, for the 
purpose of determining whether or not the veteran has 
submitted new and material evidence to reopen his claim, the 
Board will consider the evidence submitted since May 1999.  

The evidence submitted since May 1999 includes private 
treatment records from 1996, VA hospital records from April 
2000, and photocopies of service medical records.  

The Board finds that the veteran has not submitted new and 
material evidence to reopen his claim for entitlement to 
service connection for pes planus.  The fact that the veteran 
had pes planus during active service is not in dispute, and 
was recognized in the May 1972 rating decision.  Rather, the 
key issue that must be addressed in this particular case in 
order for evidence to be considered material is whether or 
not pes planus was initially incurred during active service, 
or whether or not any pre-existing pes planus was aggravated 
during active service.  The private treatment records and 
April 2000 VA hospital records are new, but as they are 
completely negative for any reference to the veteran's pes 
planus, they are not material.  As for the service medical 
records, they show that the veteran was treated for pes 
planus during service.  However, they are nothing more than 
photocopies of records that were considered by the previous 
decisions, including the original May 1972 rating decision.  
Merely resubmitting copies of the same records that were 
previously considered and rejected does not constitute new 
evidence.  Therefore, as the veteran has not submitted new 
and material evidence pertaining to entitlement to service 
connection for pes planus, his claim may not be reopened.  

Lung Disability

The veteran contends that he has submitted new and material 
evidence to reopen his claims for entitlement to service 
connection for a chronic lung disability.  The veteran notes 
that he was treated for asthma during active service, and 
argues that he currently has lung disease that was initially 
incurred during active service.  

Entitlement to service connection for lung disease, to 
include lung disease secondary to tobacco use, was denied in 
a May 1999 rating decision.  The veteran was informed of this 
decision and provided with his appellate rights in June 1999.  
He did not submit a notice of disagreement with this decision 
within one year of receipt of the June 1999 notice.  
Therefore, the May 1999 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The evidence considered by the May 1999 rating decision 
included the veteran's service medical records.  In addition, 
VA treatment records from 1985, 1989, and 1997 to 1998 were 
considered, as were private medical records from 1985, 1997, 
and 1999.  The decision noted that recent legislation had 
prohibited service connection for disease or injury 
attributable to tobacco products, so that there was no basis 
for consideration of service connection for a lung disability 
due to smoking in service.  The decision further noted that 
the service medical records and recent VA treatment records 
indicated a history of asthma since birth, with no other lung 
condition noted.  The decision found that the veteran's 
asthma pre-existed service, and that there was no evidence 
that it was permanently aggravated during service.  
Therefore, entitlement to service connection was not 
established.  

The evidence received since May 1999 includes the report of 
private treatment records dated from 1995 to October 1996, VA 
treatment and hospital records from March 2000 to April 2000, 
and photocopies of service medical records.  

The private medical records show that the veteran was treated 
for mild chronic obstructive pulmonary disease.  In addition, 
he was noted to have a history of asthma.  The veteran was 
also treated for sleep apnea.  However, these records are 
completely negative for mention of any chronic lung 
disability during active service.  Furthermore, March 1996 
records state that the veteran has experienced asthma since 
birth, and that he experienced several episodes of acute 
asthma that required hospitalization during the first eight 
years of his life.  

November 1999 VA treatment records reveal that the veteran 
was seen for chest pain.  He had a history of coronary artery 
disease, but a myocardial infarction was ruled out.  March 
2000 records show that a February 2000 computerized 
tomography scan revealed non-calcified lesions on the base of 
both lungs.  He was to have a follow-up pulmonary appointment 
later that month.  March 2000 VA treatment records state that 
the veteran was to make an appointment with thoracic surgery 
for further evaluation.  April 2000 records show that the 
veteran underwent thoracic surgery and a bronchoscopy.  All 
of these records are completely negative for any mention of a 
lung disability in service, or for an opinion indicating that 
the veteran's current lung disability was incurred in or 
aggravated by active service.  

The Board finds that the veteran has not submitted new and 
material evidence to reopen his claim for entitlement to 
service connection for a lung disability.  The type of 
evidence required to reopen the veteran's claim for service 
connection for a chronic lung disability is similar to that 
required to reopen his claim for pes planus.  The fact that 
the veteran had asthma during active service is not in 
dispute, and was recognized in the May 1999 rating decision.  
That rating decision denied entitlement to service connection 
on the basis that the veteran's asthma pre-existed active 
service, and that there was no evidence of aggravation during 
service.  As this is the case, the type of evidence that 
would be considered material is that which purports to show 
that asthma did not pre-exist active service, or that the 
pre-existing asthma was aggravated during active service, or 
that another lung disability in addition to asthma was 
incurred in or aggravated during service.  The additional 
private medical records and VA medical records are new 
evidence, in that they were not previously considered in the 
May 1999 rating decision.  However, none of this evidence is 
material.  They do not contain any reference to the veteran's 
active service, the etiology of his lung disabilities, or an 
opinion stating that asthma or any other lung disability was 
initially incurred in or aggravated by active service.  As 
for the service medical records, once again these are merely 
copies of records that were considered by the May 1999 rating 
decision, and do not constitute new evidence.  Therefore, as 
the veteran has not submitted any evidence pertaining to his 
claim for service connection for a lung disability that is 
both new and material, it may not be reopened.  


ORDER

The veteran has not submitted new and material evidence to 
reopen his claim for entitlement to service connection for 
pes planus; his appeal is denied. 

The veteran has not submitted new and material evidence to 
reopen his claim for entitlement to service connection for a 
chronic lung disability; his appeal is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

